                  Case 1:21-cv-01268-SAB Document 3 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA JANE SCHILLING,                          Case No. 1:21-cv-01268-SAB

12                    Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS AND SERVE DEFENDANT
14    COMMISSIONER OF SOCIAL SECURITY,                  UNDER E-SERVICE PROGRAM

15                    Defendant.                        (ECF No. 2)

16

17
            Patricia Jane Schilling (“Plaintiff”) filed a complaint on August 20, 2021, challenging a
18
     final decision of the Commissioner of Social Security denying her application for disability
19
     benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to
20
     proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 3.) Plaintiff’s application
21
     demonstrates entitlement to proceed without prepayment of fees.
22
            On April 14, 2020, General Order Number 615 issued staying all Social Security actions
23
     filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of
24
     Appellate Hearings Operations and may resume preparation of a certified copy of the
25
     administrative record. The Court shall order that the complaint in this action be served and the
26
     matter will be stayed once service has been effected on the defendant. The parties are hereby
27
     directed to paragraph 1 of the scheduling order to be issued in this action, which provides that
28


                                                    1
                 Case 1:21-cv-01268-SAB Document 3 Filed 08/23/21 Page 2 of 2


 1 service of the Defendant shall proceed under the Court’s E-service program.

 2          Accordingly, IT IS HEREBY ORDERED THAT:

 3          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4          2.      The Clerk of Court is DIRECTED to issue a summons and new case documents;

 5                  and

 6          3.      The Clerk of Court is DIRECTED to deliver to the Commissioner of Social

 7                  Security Administration and the United States Attorney’s Office at their

 8                  designated email addresses, a notice of electronic filing of this action along with

 9                  the summons and complaint..

10
     IT IS SO ORDERED.
11

12 Dated:        August 23, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
